In the United States Court of Federal Claims
                                       OFFICE OF SPECIAL MASTERS
                                                No. 13-996V
                                            (Not to be Published)


*************************
                            *
MARVIN C. SETNESS,          *
                            *                                     Filed: June 1, 2016
                Petitioner, *
                            *                                     Decision by Stipulation; Damages;
           v.               *                                     Influenza (“Flu”) Vaccination;
                            *                                     Guillain-Barré Syndrome (“GBS”).
SECRETARY OF HEALTH AND     *
HUMAN SERVICES,             *
                            *
                Respondent. *
                            *
*************************

Leslie M. Stovall, Stovall & Associates, Las Vegas, NV, for Petitioner.

Alexis B. Babcock, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                                     DECISION AWARDING DAMAGES1

       On December 17, 2013, Marvin Setness filed a petition seeking compensation under the
National Vaccine Injury Compensation Program (“Vaccine Program”).2 Petitioner alleges he suffered
from Guillain-Barré syndrome (“GBS”) as a result of his receipt of the influenza (“flu”) vaccine on
December 1, 2010. Moreover, Petitioner alleges that he experienced the residual effects of this injury
for more than six months.

       Respondent denies that Petitioner’s alleged injuries were caused-in-fact by his flu vaccination,
and denies that the vaccine caused any other injury or his current condition. Nonetheless both parties,

1
  Because this decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). As
provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the decision’s inclusion of certain kinds
of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request
redaction “of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance
and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will be available to the
public. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100
Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”). Individual
section references hereafter will be to § 300aa of the Act (but will omit that statutory prefix).
while maintaining their above-stated positions, agreed in a stipulation (filed on May 6, 2016)3 that
the issues before them could be settled, and that a decision should be entered awarding Petitioner
compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’ stipulation
(as attached hereto) is reasonable. I therefore adopt it as my decision in awarding damages on the
terms set forth therein.

         The stipulation awards:

            A lump sum of $25,000.00 in the form of a check payable to Petitioner.

Stipulation ¶ 8. This amount represents compensation for all damages that would be available under
Section 15(a) of the Act.

        I approve a Vaccine Program award in the requested amount set forth above to be made to
Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.4


         IT IS SO ORDERED.

                                                                      /s/ Brian H. Corcoran
                                                                         Brian H. Corcoran
                                                                         Special Master




3
  The parties originally requested a “15-Week Order” on February 5, 2016, suggesting that Respondent was in the process
of approving a settlement in this case. That order required Petitioner’s counsel to file a “15-Week Petitioner Stipulation
Status Report (Response)” before issuance of a damages decision after Respondent had forwarded the draft stipulation.
Petitioner’s counsel has, however, failed to do so despite repeated attempts by my chambers to contact his office. In the
interest of Petitioner, I have decided to act on the stipulation filed in this case without that document having been filed.
4
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.

                                                             2